Exhibit 10.1

 

DRIL-QUIP, INC.

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), made and entered into as of
the          day of                          by and between Dril-Quip, Inc., a
Delaware corporation (the “Corporation”), and                         
(“Indemnitee”),

 

W I T N E S S E T H:

 

WHEREAS, Indemnitee is currently serving or is about to begin serving as a
director and/or officer of the Corporation and/or in another Corporate Status,
and Indemnitee is willing, subject to, among other things, the Corporation’s
execution and performance of this Agreement, to continue in or assume such
capacity or capacities; and

 

WHEREAS, the Bylaws of the Corporation provide that the Corporation shall
indemnify and advance expenses to all directors and officers of the Corporation
in the manner set forth therein and to the fullest extent permitted by
applicable law, and to such greater extent as applicable law may thereafter
permit, and the Corporation’s Certificate of Incorporation provides for
limitation of liability for directors; and

 

WHEREAS, in order to induce Indemnitee to provide services as contemplated
hereby, the Corporation has deemed it to be in its best interest to enter into
this Agreement with Indemnitee;

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to provide services
to the Corporation and/or certain of its affiliates as contemplated hereby, the
mutual agreements contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
stipulate and agree as follows:

 

ARTICLE I

 

Certain Definitions

 

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

 

“Change of Control” means a change in control of the Corporation after both the
date of the closing of the initial public offering (the “IPO”) of the
Corporation’s Common Stock to the public for cash that has been registered on a
registration statement that has been filed with and declared effective by the
Securities and Exchange Commission and after the date Indemnitee acquired his
Corporate Status, which shall be deemed to have occurred in any one of the
following circumstances occurring after such date: (i) there shall have occurred
an event required to be reported with respect to the Corporation in response to
Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar item
or any similar schedule or form) promulgated under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), whether or not the Corporation is then
subject to such reporting requirement; (ii) any “person” (as such term is



--------------------------------------------------------------------------------

used in Sections 13(d) and 14(d) of the Exchange Act) other than the Stockholder
Group shall have become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation
representing 30% or more of the combined voting power of the Corporation’s then
outstanding voting securities; (iii) the Corporation is a party to a merger,
consolidation, sale of assets or other reorganization, or a proxy contest, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iv) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors (including, for this purpose, any new director whose election or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of such period) cease for any reason to constitute at least a
majority of the Board of Directors.

 

“Corporate Status” describes the status of Indemnitee as a director, officer,
employee, agent or fiduciary of the Corporation or of any other corporation,
partnership, limited liability company, association, joint venture, trust,
employee benefit plan or other enterprise that Indemnitee is or was serving at
the request of the Corporation.

 

“Court” means the Court of Chancery of the State of Delaware or any other court
of competent jurisdiction.

 

“DGCL” means the Delaware General Corporation Law.

 

“Expenses” shall include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.

 

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five years previous to his selection or appointment has been, retained to
represent: (i) the Corporation or Indemnitee in any matter material to either
such party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

 

“Matter” is a claim, a material issue or a substantial request for relief.

 

“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by Indemnitee pursuant to Section 6.1 of this Agreement to enforce his
rights under this Agreement.

 

“Stockholder Group” shall mean, to the extent such group is deemed to be a
“person” under Section 13(d) of the Exchange Act, collectively, but not
individually, J. Mike Walker, Larry E. Reimert, Reimert Family Partners, Ltd.,
Gary D. Smith and Four Smith’s Company, Ltd.

 

2



--------------------------------------------------------------------------------

ARTICLE II

 

Services by Indemnitee

 

Section 2.1. Services by Indemnitee. Indemnitee agrees to serve or continue to
serve in his current capacity or capacities as a director, officer, employee,
agent or fiduciary of the Corporation. Indemnitee also agrees to serve, as the
Corporation may request from time to time, as a director, officer, employee,
agent or fiduciary of any other corporation, partnership, limited liability
company, association, joint venture, trust or other enterprise in which the
Corporation has an interest. Indemnitee and the Corporation each acknowledge
that they have entered into this Agreement as a means of inducing Indemnitee to
serve the Corporation in such capacities. Indemnitee may at any time and for any
reason resign from such position or positions (subject to any other contractual
obligation or any obligation imposed by operation of law). The Corporation shall
have no obligation under this Agreement to continue Indemnitee in any such
position for any period of time and shall not be precluded by the provisions of
this Agreement from removing Indemnitee from any such position at any time.

 

ARTICLE III

 

Indemnification

 

Section 3.1. General. The Corporation shall, to the fullest extent permitted by
applicable law in effect on the date hereof, and to such greater extent as
applicable law may thereafter permit, within 30 days after written demand is
presented to the Corporation, indemnify and hold Indemnitee harmless from and
against any and all losses, liabilities, claims, damages and, subject to
Section 3.2, Expenses, whatsoever arising out of any event or occurrence related
to the fact that Indemnitee is or was a director or officer of the Corporation
or is or was serving in another Corporate Status.

 

Section 3.2. Expenses. If Indemnitee is, by reason of his Corporate Status, a
party to and is successful, on the merits or otherwise, in any Proceeding, he
shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to any Matter in such Proceeding, the Corporation shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or on his behalf
relating to such Matter. The termination of any Matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such Matter. To the extent that the Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

 

ARTICLE IV

 

Advancement of Expenses

 

Section 4.1. Advances. In the event of any threatened or pending action, suit or
proceeding in which Indemnitee is a party or is involved and that may give rise
to a right of

 

3



--------------------------------------------------------------------------------

indemnification under this Agreement, following written request to the
Corporation by Indemnitee, the Corporation shall promptly pay to Indemnitee
amounts to cover expenses reasonably incurred by Indemnitee in such proceeding
in advance of its final disposition upon the receipt by the Corporation of (i) a
written undertaking executed by or on behalf of Indemnitee providing that
Indemnitee will repay the advance if it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Corporation as provided in
this Agreement and (ii) satisfactory evidence as to the amount of such expenses.

 

Section 4.2. Repayment of Advances or Other Expenses. Indemnitee agrees that
Indemnitee shall reimburse the Corporation for all expenses paid by the
Corporation in defending any civil, criminal, administrative or investigative
action, suit or proceeding against Indemnitee in the event and only to the
extent that it shall be determined pursuant to the provisions of this Agreement
or by final judgment or other final adjudication under the provisions of any
applicable law that Indemnitee is not entitled to be indemnified by the
Corporation for such expenses.

 

ARTICLE V

 

Procedure for Determination of Entitlement to Indemnification

 

Section 5.1. Request for Indemnification. To obtain indemnification, Indemnitee
shall submit to the Secretary of the Corporation a written claim or request.
Such written claim or request shall contain sufficient information to reasonably
inform the Corporation about the nature and extent of the indemnification or
advance sought by Indemnitee. The Secretary of the Corporation shall promptly
advise the Board of Directors of such request.

 

Section 5.2. Determination of Entitlement; No Change of Control. If there has
been no Change of Control at the time the request for indemnification is
submitted, Indemnitee’s entitlement to indemnification shall be determined in
accordance with Section 145(d) of the DGCL. If entitlement to indemnification is
to be determined by Independent Counsel, the Corporation shall furnish written
notice to Indemnitee within 10 days after receipt of the request for
indemnification, specifying the identity and address of Independent Counsel. The
Indemnitee may, within ten days after such written notice of selection shall
have been given, deliver to the Corporation a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Article I hereof, and the objection shall
set forth with particularity the factual basis of such assertion. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If
(i) the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to this Section and (ii) within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 5.1, no Independent Counsel shall have been selected and not objected
to, the Corporation or the Indemnitee may petition the Court of Chancery or
other court of competent jurisdiction for resolution of any objection which
shall have been made by the Indemnitee to the Corporation’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by

 

4



--------------------------------------------------------------------------------

the petitioned court or by such other person as the petitioned court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under this Section. If
(i) Independent Counsel does not make any determination respecting Indemnitee’s
entitlement to indemnification hereunder within 90 days after receipt by the
Corporation of a written request therefor and (ii) any judicial proceeding or
arbitration pursuant to Section 6.1 is then commenced, Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

Section 5.3. Determination of Entitlement; Change of Control. If there has been
a Change of Control at the time the request for indemnification is submitted,
Indemnitee’s entitlement to indemnification shall be determined in a written
opinion by Independent Counsel selected by Indemnitee. Indemnitee shall give the
Corporation written notice advising of the identity and address of the
Independent Counsel so selected. The Corporation may, within ten days after such
written notice of selection shall have been given, deliver to the Indemnitee a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Article I hereof,
and the objection shall set forth with particularity the factual basis of such
assertion. If such written objection is so made and substantiated, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If (i) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to this Section and (ii) within 20
days after submission by Indemnitee of a written request for indemnification
pursuant to Section 5.1, no Independent Counsel shall have been selected and not
objected to, the Corporation or the Indemnitee may petition the Court of
Chancery or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Corporation to the Indemnitee’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the petitioned court or by such other person as
the petitioned court shall designate, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under this Section. If (i) Independent Counsel does not make any
determination respecting Indemnitee’s entitlement to indemnification hereunder
within 90 days after receipt by the Corporation of a written request therefor
and (ii) any judicial proceeding or arbitration pursuant to Section 6.1 is then
commenced, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

Section 5.4. Presumptions and Burden of Proof; Procedures of Independent
Counsel. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 5.1, and the Corporation shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

 

Except in the event that the determination of entitlement to indemnification is
to be made by Independent Counsel, if the person or persons empowered under
Section 5.2 or 5.3

 

5



--------------------------------------------------------------------------------

of this Agreement to determine entitlement to indemnification shall not have
made and furnished to Indemnitee in writing a determination within 60 days after
receipt by the Corporation of the request therefor, the requisite determination
of entitlement to indemnification shall be deemed to have been made and
Indemnitee shall be entitled to such indemnification unless Indemnitee knowingly
misrepresented a material fact in connection with the request for
indemnification or such indemnification is prohibited by applicable law. The
termination of any Proceeding or of any Matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not act in good faith and in a manner that he
reasonably believed to be in or not opposed to the best interests of the
Corporation, or with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his conduct was unlawful. A person who acted in
good faith and in a manner he reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan of the Corporation
shall be deemed to have acted in a manner not opposed to the best interests of
the Corporation.

 

For purposes of any determination hereunder, a person shall be deemed to have
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Corporation, or, with respect to any
criminal action or Proceeding, to have had no reasonable cause to believe his
conduct was unlawful, if his action is based on the records or books of account
of the Corporation or another enterprise or on information supplied to him by
the officers of the Corporation or another enterprise in the course of their
duties or on the advice of legal counsel for the Corporation or another
enterprise or on information or records given or reports made to the Corporation
or another enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Corporation or
another enterprise. The term “another enterprise” as used in this Section shall
mean any other corporation or any partnership, limited liability company,
association, joint venture, trust, employee benefit plan or other enterprise of
which such person is or was serving at the request of the Corporation as a
director, officer, employee or agent. The provisions of this paragraph shall not
be deemed to be exclusive or to limit in any way the circumstances in which an
Indemnitee may be deemed to have met the applicable standards of conduct for
determining entitlement to rights under this Agreement.

 

Section 5.5. Independent Counsel Expenses. The Corporation shall pay any and all
reasonable fees and expenses of Independent Counsel incurred acting pursuant to
this Article and in any proceeding to which it is a party or witness in respect
of its investigation and written report and shall pay all reasonable fees and
expenses incident to the procedures in which such Independent Counsel was
selected or appointed. No Independent Counsel may serve if a timely objection
has been made to his selection until a court has determined that such objection
is without a reasonable basis.

 

ARTICLE VI

 

Certain Remedies of Indemnitee

 

Section 6.1. Adjudication. In the event that (i) a determination is made
pursuant to Section 5.2 or 5.3 hereof that Indemnitee is not entitled to
indemnification under this

 

6



--------------------------------------------------------------------------------

Agreement; (ii) advancement of Expenses is not timely made pursuant to
Section 4.1 of this Agreement; (iii) Independent Counsel is to determine
Indemnitee’s entitlement to indemnification hereunder, but does not make that
determination within 90 days after receipt by the Corporation of the request for
that indemnification; or (iv) payment of indemnification is not made within five
days after a determination of entitlement to indemnification has been made or
deemed to have been made pursuant to Section 5.2, 5.3 or 5.4 of this Agreement,
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of Delaware, or in any other court of competent jurisdiction, of his
entitlement to such indemnification or advancement of Expenses. In the event
that a determination shall have been made that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 6.1 shall be conducted in all respects as a de novo trial on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding commenced pursuant to this
Section 6.1, the Corporation shall have the burden of proving that Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.
If a determination shall have been made or deemed to have been made that
Indemnitee is entitled to indemnification, the Corporation shall be bound by
such determination in any judicial proceeding commenced pursuant to this
Section 6.1, or otherwise, unless Indemnitee knowingly misrepresented a material
fact in connection with the request for indemnification, or such indemnification
is prohibited by law.

 

The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 6.1 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable, and shall stipulate in
any such proceeding that the Corporation is bound by all provisions of this
Agreement. In the event that Indemnitee, pursuant to this Section 6.1, seeks a
judicial adjudication to enforce his rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
Expenses actually and reasonably incurred by him in such judicial adjudication,
but only if he prevails therein. If it shall be determined in such judicial
adjudication that Indemnitee is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, the Expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.

 

ARTICLE VII

 

Participation by the Corporation

 

Section 7.1. Participation by the Corporation. With respect to any such claim,
action, suit, proceeding or investigation as to which Indemnitee notifies the
Corporation of the commencement thereof: (a) the Corporation will be entitled to
participate therein at its own expense; (b) except as otherwise provided below,
to the extent that it may wish, the Corporation (jointly with any other
indemnifying party similarly notified) will be entitled to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee. After receipt of
notice from the Corporation to Indemnitee of the Corporation’s election so to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right

 

7



--------------------------------------------------------------------------------

to employ his own counsel in such action, suit, proceeding or investigation but
the fees and expenses of such counsel incurred after notice from the Corporation
of its assumption of the defense thereof shall be at the expense of Indemnitee
unless (i) the employment of counsel by Indemnitee has been authorized by the
Corporation, (ii) Indemnitee shall have reasonably concluded that there is a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such action or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel employed by Indemnitee shall be subject to
indemnification pursuant to the terms of this Agreement. The Corporation shall
not be entitled to assume the defense of any action, suit, proceeding or
investigation brought in the name of or on behalf of the Corporation or as to
which Indemnitee shall have made the conclusion provided for in (ii) above; and
(c) the Corporation shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which consent shall not be unreasonably withheld.
The Corporation shall not settle any action or claim in any manner that would
impose any limitation or unindemnified penalty on Indemnitee without
Indemnitee’s written consent, which consent shall not be unreasonably withheld.

 

ARTICLE VIII

 

Miscellaneous

 

Section 8.1. Nonexclusivity of Rights. The rights of indemnification and
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled to
under applicable law, the Corporation’s Certificate of Incorporation, the
Corporation’s Bylaws, any agreement, a vote of stockholders or a resolution of
directors, or otherwise. No amendment, alteration or repeal of this Agreement or
any provision hereof shall be effective as to any Indemnitee for acts, events
and circumstances that occurred, in whole or in part, before such amendment,
alteration or repeal. The provisions of this Agreement shall continue as to an
Indemnitee whose Corporate Status has ceased for any reason and shall inure to
the benefit of his heirs, executors and administrators.

 

Section 8.2. Insurance and Subrogation. The Corporation shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if, but only to the extent that, Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.

 

In the event of any payment hereunder, the Corporation shall be subrogated to
the extent of such payment to all the rights of recovery of Indemnitee, who
shall execute all papers required and take all action reasonably requested by
the Corporation to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights.

 

Section 8.3. Acknowledgment of Certain Matters. Both the Corporation and
Indemnitee acknowledge that in certain instances, applicable law or public
policy may prohibit indemnification of Indemnitee by the Corporation under this
Agreement or otherwise. Indemnitee understands and acknowledges that the
Corporation has undertaken or may be

 

8



--------------------------------------------------------------------------------

required in the future to undertake, by the Securities and Exchange Commission,
to submit the question of indemnification to a court in certain circumstances
for a determination of the Corporation’s right under public policy to indemnify
Indemnitee.

 

Section 8.4. Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.

 

Section 8.5. Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

Section 8.6. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement.

 

Section 8.7. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby; and, to the fullest extent possible,
the provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.

 

Section 8.8. Certain Actions For Which Indemnification Is Not Provided.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding, or any Matter therein, brought or made by Indemnitee
against the Corporation.

 

Section 8.9. Notices. Promptly after receipt by Indemnitee of notice of the
commencement of any action, suit or proceeding, Indemnitee shall, if he
anticipates or contemplates making a claim for expenses or an advance pursuant
to the terms of this Agreement, notify the Corporation of the commencement of
such action, suit or proceeding; provided, however, that any delay in so
notifying the Corporation shall not constitute a waiver or release by Indemnitee
of rights hereunder and that any omission by Indemnitee to so notify the
Corporation shall not relieve the Corporation from any liability that it may
have to Indemnitee otherwise than under this Agreement. Any communication
required or permitted to the Corporation shall be addressed to the Secretary of
the Corporation and any such communication to Indemnitee shall be addressed to
the Indemnitee’s address as shown on the Corporation’s records unless the
Indemnitee specifies otherwise and shall be personally delivered or delivered by
overnight mail delivery. Any such notice shall be effective upon receipt.

 

9



--------------------------------------------------------------------------------

Section 8.10. Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.

 

Section 8.11. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to any
principles of conflict of laws that, if applied, might permit or require the
application of the laws of a different jurisdiction.

 

Section 8.12. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

 

Section 8.13. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

 

Section 8.14. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

DRIL-QUIP, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

INDEMNITEE

--------------------------------------------------------------------------------

 

 

11